United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2015
                        ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Tony W. Lake

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 21, 2020
                             Filed: February 26, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Tony W. Lake appeals after he pled guilty to a drug offense pursuant to a plea
agreement containing an appeal waiver. The district court1 imposed a Guidelines-


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
range sentence. Having jurisdiction under 28 U.S.C. § 1291, this court dismisses the
appeal based on the appeal waiver.

       In counseled and pro se briefs, Lake asserts that the government breached a
supplement to the plea agreement, and that the sentence is substantively unreasonable.
Lake’s pro se submissions raise prosecutorial-misconduct and ineffective-assistance
claims. He also challenges the drug-quantity calculation, and the application of a
Guidelines enhancement. Counsel has moved for leave to withdraw, and Lake has
filed a pro se motion for new counsel.

      This court rejects Lake’s claim that the government breached the plea-
agreement supplement, because the government’s conduct was consistent with the
terms of that agreement, and Lake failed to establish the conduct was based on an
improper motive. See United States v. Leach, 491 F.3d 858, 863 (8th Cir. 2007) (plea
agreements are contractual in nature, and should be interpreted according to general
contract principles); United States v. Wilkerson, 179 F.3d 1083, 1086 (8th Cir. 1999).
This court concludes there is no basis to support a claim for prosecutorial misconduct.
See United States v. Clayton, 787 F.3d 929, 933 (8th Cir. 2015) (to establish
prosecutorial misconduct, defendant must show government’s conduct was improper
and affected his substantial rights).

       To the extent Lake’s ineffective-assistance claim is a challenge to the
voluntariness of his plea, this court concludes the claim lacks merit, because the
record shows he confirmed at the plea hearing that he was satisfied with counsel. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s statements made during plea hearing carry strong presumption
of verity). To the extent Lake is attempting to raise an ineffective-assistance claim
that requires development of matters outside the record, this court declines to address
it in this direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824,

                                         -2-
826-27 (8th Cir. 2006) (ineffective-assistance claims are best litigated in collateral
proceedings, where record can be properly developed).

       The appeal waiver is enforceable as to the remaining arguments because they
fall within the scope of the appeal waiver, the record shows Lake entered into the plea
agreement and appeal waiver knowingly and voluntarily, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcing waiver would not result in miscarriage of justice). This
court has reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and has found no non-frivolous issues outside the scope of the appeal waiver.

       The appeal is dismissed. Counsel’s motion to withdraw is granted, and Lake’s
pro se motion for new counsel is denied as moot.
                        ______________________________




                                         -3-